"`In this State the husband is recognized by law as the head of his family, and, . . the legal presumption is that the house and all the household effects, including any intoxicating liquors, belong to the husband as the head of the family.'" Isom v. State, 32 Ga. App. 75
(122 S.E. 722). Here the defendant seeks to set up a defense that he did not know that the prohibited liquors were in his house and on his premises where he himself lived, and sought to rebut the presumption that he was knowingly in possession of the prohibited liquors. The defendant made absence of knowledge an issue in the case. The State, therefore, should be allowed to introduce any evidence relevant to any essential element which is an issue in the trial. It is no objection that the evidence is inadmissible on other issues in the case. The controlling question is, is the evidence relevant for any purpose? Does it tend to prove any fact material to such issue of knowledge? If the evidence is admissible on this ground, it is no objection to its admission that it discloses other offenses, even though they involve moral turpitude, which is one of the ways of impeaching a witness. Phillips v. State, 51 Ga. App. 675, 678
(181 S.E. 233). If it is relevant to prove one such issue — that is, for one reason, and is inadmissible on other issues — that is, for other *Page 136 
reasons, it should be admitted and be restricted to the one issue upon which it is relevant. When the judge, upon a properrequest, fails so to restrict it, he does so at his peril.
In the instant case, the State should be allowed to show that the house in question bears the reputation in the community as a bootlegging house, on the theory that this was the defendant's house in which he was living as a member of the community, and that a person living in a community would hardly be ignorant of a condition which relates to his own affairs and which has become so public and notorious as to be a matter of common information. It is possible, through hardly probable, that such a course of conduct could habitually take place in a house in which a person is living as to call the attention of the community to its bootlegging character and so as to make it a matter of general reputation in the community without that person knowing something of its conduct. A person may not shut his eyes to what is going on around him for the purpose of avoiding knowledge and then defend upon the ground of his lack of knowledge. Harper v.State, 41 Ga. App. 331 (153 S.E. 84); Fitzgerald v.State, 10 Ga. App. 70 (72 S.E. 541); Smith v. State,52 Ga. App. 88, 91 (182 S.E. 816). This evidence as to the house having a general reputation as a bootlegging house was not admissible to prove the actual having, possessing, and controlling of the prohibited liquors — the corpus delicti — but is admissible on the essential element of guilty knowledge on the part of the defendant that the prohibited liquors were being kept in the house of the defendant where he and his two sons lived.Phillips v. State, 51 Ga. App. 675, 678, supra. If the defendant was guilty at all, he was guilty as a principal in the first degree, because in misdemeanors there are no such things as principals in the second degree or accessories. Thus the defendant can be convicted on proof that he directly and personally did any of the several acts alleged in the indictment for the misdemeanor, or that he procured, counseled, commanded, aided, or abetted the criminal transaction of either of his sons or of any other person or persons who were the direct or immediate actor or actors. Thrasher v. State, 68 Ga. App. 820
(24 S.E.2d 222). Thus, in the instant case, the evidence in question was relevant for the *Page 137 
purpose of showing knowledge, and, upon a proper request, the evidence could have been expressly restricted to that purpose and excluded for all other purposes, including, of course, that of putting the defendant's character in issue.
I am authorized to say that PARKER, J., concurs in this dissent.